                                                                                                                                M A T T H E W W. A B B O T T               PATRICK N, K A R 5 N I T 2
 ' A U L . W E I S S , R 1 F K I N D , W H A R T O N &> G A R R I S O N LLP                                                     E D W A R D T. A C K E R M A N
                                                                                                                                J A C O B A. A D L E R S T E t N
                                                                                                                                                                           J O H N C, KENNEDY
                                                                                                                                                                           BRIAN KIM
                                                                                                                                JUSTIN ANDERSON                            KYLE J . K I M P L E R
                                                                  U N I T 5 2 0 ! . F O R T U N E F I N A N C I A L CENTER      A L L A N J . ARFFA                        A L A N W. KORNBERG
1 2 8 5 AVENUE OF THE AMERICAS                                                                                                  ROBERT A. A T K I N S                      DANIEL J . KRAMER
NEW YORK, NEW YORK 1 0 0 1 9 - 6 0 6 4                                                5 DONGSANHUAN ZHONGLU                     DAVID J , B A L L                          DAVID K, L A K H D H I R
                                                               CHAOYANG DISTRICT, BEIJING 100020.. C H I N A                    SCOTT A. BARSHAY                           J O H N E. L A N G E
TELEPHONE         < 2 1 2. 373-3000                                                                                             PAUL M. BASTA                              GREGORY F. LAUFER
                                                                                  TELEPHONE (86-10) 5 8 2 8 - 6 3 0 0           J O H N F. 8 A U G H M A N                 BRIAN C. LAV1N
                                                                                                                                J. STEVEN BAUGHMAN                         XIAOYU GREG L I U
                                                                                                                                LYNN B. BAYARD                             LORETTA E- LYNCH
LLOYD K. GARRISON ( 1 9 4 6 - 1 9 9 1)                                                                                          CRAIG A. B E N S O N                       JEFFREY D. M A R E L L
                                                                  HONG KONG C L U B B U I L D I N G , I 2 T H FLOOR             M I T C H E L L L, BERG
R A N D O L P H E. PAUL ( 1 9 4 6 - 1 9 5 5 )                                                                                                                              MARCO V- MASOTT1
                                                                               3A CHATER ROAD. C E N T R A L                    MARK S. B E R G M A N                      DAVID W, MAYO
SIMON H. R I F K I N D   (1950-1995)                                                                                            DAVID M, B E R N I C K                     E L I Z A B E T H R. MCCOLM
L O U i S S. W E i S S   ( I 927-1 950)                                                               HONG KONG                 J O S E P H J, B I A L                     J E A N M. M C L O U G H L 1 N
                                                                            TELEPHONE (852) 26-46-0300                          BRUCE B I R E N B O I M                    ALVARO M E M B R I L L E R A
J O H N F. W H A R T O N (1927-1977)                                                                                            H. C H R I S T O P H E R B O E H N I N G   MARK F. M E N D E L S O H N
                                                                                                                                A N Q E L O BONV1NO                        C L A U D I N E MERED1TH-GOUJON
                                                                                                                                ROBERT BR1TTON                             W I L L I A M B. M I C H A E L
                                                                                                     ALDER CASTLE               DAVID W. B R O W N                         J U D I E NG SHORTELL 5 ^
                                                                                                  10 N O B t F STREET           SUSANNA M BUERGEL                          C A T H E R I N E NYARADY
                                                                                                                                J E S S I C A S CAREY                      J A N E B. O ' B R I E N
                                                                         L O N D O N EC2V 7 J U , U N I T E D K I N G D O M     DAViD CARMONA                              ALEX YOUNG K. OH
                                                                                                                                GEOFFREY R CHEPIGA                         BRAD R. O K U N
                                                                                 TELEPHONE i44 20) 7 3 6 7 I 6O0                E L L E N N, C H I N G                     KELLEY D, PARKER
W R I T E R ' S DIRECT D I A L N U M B E R                                                                                      W I L L I A M A. C L A R E M A N           LINDSAY B. PARKS
                                                                                                                                L E W I S R. CLAY I O N                    VALERIE £ R A U W A N E R
                                                                                           F U K O K U SEIME1 B U I L D I N G   Y A H O N N E S CLEARY                     JEFFREY J RECHER
(212)373-3935                                                                       2-2 U C H I S A I W A I C H O 2-CHOME
                                                                                                                                JAY C O H E N
                                                                                                                                K F l t FY A C O R N I S H
                                                                                                                                CHRISTOPHER J. CUMMINGS
                                                                                                                                                                           C A R L L. REISNER
                                                                                                                                                                           [ ORIN L RFISNFR
                                                                        C H i Y O D A - K U , TOKYO f OO-OO 1 1 . J A P A N                                                JEANNIE S RHEE*
                                                                                                                                T H O M A S V, DE L A B A S T I D E 111    WALTER G. RlCCIARDl
W R I T E R ' S DIRECT F A C S I M I L E                                            TELEPHONE (81-3! 3 5 9 7 - 8 1 0 1          ARIEL J, DECKELBAUM
                                                                                                                                A L I C E B E L I S L E EATON              V./ALTER R1EMAN
                                                                                                                                ANDREW J . EHRLICH                         RICHARD A. ROSEN
                                                                                                                                                                           A N D R E W N. ROSENBERG
(212)492-0311                                                                      TORONTO D O M I N I O N C E N T R E          GREGORY A. E E R I N S
                                                                                                                                ROSS A F1ELDSTON                           JUSTIN RfiSENBERG
                                                                            7 7 KING STREET WEST. S U I T E 3 1 0 0             A N D R E W C. F I N C H                   JACQUELINE P RUBIN
                                                                                                                                BRAD J . F I N K E L S T E 1 N             CHARLES F. " R I C K " R U L E "
W R I T E R ' S DIRECT E-MAfL A D D R E S S                                                                P.O. BOX 226         B R I A N P. F I N N E G A N               R A P H A E L M, RUSSO
                                                                                     TORONTO, ONTARIO M 5 K 1J3                 ROBERTO FIN21                              E L I Z A B E T H M. SACKSTEDER
                                                                                                                                PETER E, FISCH                             JEFFREY D. SAFERSTE1N
dfriedman@paulweiss.com                                                              TELEPHONE { 4 ! 6 i 5 0 4 - 0 5 2 0        HARRIS F1SCHMAN
                                                                                                                                MARTIN FLUMENBAUM
                                                                                                                                                                           JEFFREY B. S A M U E L S
                                                                                                                                                                           TERRY E, SCHIMEK
                                                                                                                                A N D R E W J . FOLEY                      K E N N E T H M, S C H N E I D E R
                                                                                                 2 0 0 1 K STREET, N W          ANDREW J. FORMAN*                          ROBERT B. S C H U M E R
                                                                                                                                H A R R I S B, F R E i D U S               J O H N M. SCOTT
                                                                                  WASHINGTON, DC 20006-1047                     C H R I S T O P H E R D, PREY              BRIAN SCRIVAN1
                                                                                                                                M A N U E L S. FREY                        K A N N O N K. S H A N M U G A M *
                                                                                    TELEPHONE (202) 223-7300                    A N D R E W L. G A I N E S                 DAVID R. S i C U L A R
                                                                                                                                K E N N E T H A. GALLO                     AUDRA J , SOLOWAY
                                                                                                                                M I C H A E L E, G E R T Z M A N           SCOTT M. SONTAG
                                                                           SOO D E L A W A R E A V E N U E , SUETE 2 0 0        A D A M M. GIVERTZ                         SARAH STASNY
                                                                                                                                SALVATORE G O G L I O R M E L L A          TARUN M. STEWART
                        November 14,2019                                                       POST OFFICE BOX 3 2
                                                                                 W I L M I N G T O N . DE 1 9 6 9 9 - 0 0 3 2
                                                                                                                                NEIL GOLDMAN
                                                                                                                                M A T T H E W B. G O L D S T E I N
                                                                                                                                ROBERTO J . G O N Z A L E Z *
                                                                                                                                                                           ERIC A L A N STONE
                                                                                                                                                                           A I D A N SYNNOTT
                                                                                                                                                                           RICHARD C, T A R L O W E
                                                                                    T E L E P H O N E (302,1 6 5 5 - 4 4 1 0                                               MONICA K, T H U R M O N D




                MEMO ENDORSED
                                                                                                                                C A T H E R I N E L, G O O D A L L
                                                                                                                                ERIC GOODISON                              DANIEL J , TOAL
                                                                                                                                C H A R L E S H, GOOGE. JR.                LAURA C. T U R A N O
                                                                                                                                A N D R E W G. GORDON                      CONRAD VAN LOGGERENBERG
                                                                                                                                B R I A N S. GRIEVE                        LIZA M. V E L A Z Q U E Z
                                                                                                                                UDI G R O F M A N                          M I C H A E L VOGEL
                                                                                                                                N I C H O L A S GROOMBRIDGE                RAMY J . W A H B E H
                                                                                                                                B R U C E A. G U T E N P L A N             L A W R E N C E G. W E E
                                                                                                                                A L A N S. H A L P E R I N                 THEODORE V. W E L L S , JR.
                                                                                                                                CLAUDIA HAMMERMAN                          LINDSEY L W1ERSMA
                                                                                                                                B R I A N S, H E R M A N N                 STEVEN J , W I L L I A M S
                        BY E-MAIL AND ECF                                                                                       MICHELE HIRSHMAN
                                                                                                                                DAVID S. H U N T I N G T O N
                                                                                                                                                                           L A W R E N C E I W1TDORCH1C
                                                                                                                                                                           MARK B- W L A Z L O
                                                                                                                                AMRAN HUSSEIN                              J U L I A TARVER M A S O N W O O D
                                                                                                                                LORETTA A. IPPOL1TO                        J E N N I F E R H, W U
                                                                                                                                JAREN JANGHORBAN1                          BETTY YAP-
                                                                                                                                B R I A N M. J A N S O N                   JORDAN E. YARETT
                        The Honorable Katherine Polk Failla                                                                     JEH C JOHNSON
                                                                                                                                MEREDITH J. KANE
                                                                                                                                                                           KAYE N. YOSHINO
                                                                                                                                                                           TONG YU
                                                                                                                                J O N A T H A N S. K A N T E R             T R A C E Y A . ZACCONE
                        United States District Judge                                                                            BRAD S, KARP                               TAURIE M. 2 E I T 2 E R
                                                                                                                                                                           T. ROBERT ZOCHOWSK1, JR.

                        Southern District of New York                                                                           -NOT ADMITTED TO THF. NFW YORK OAR
                        40 Foley Square
                        New York, NY 10007

                                                        United States v. Anilesh Ahuja, et ah,
                                                        18-CR-00328(KPF)

                        Dear Judge Failla:

                                       We write to respectfully request a temporary modification of the conditions
                        of Mr. Ahuja's bail to allow him to travel to the District of Connecticut for the funeral
                        services of a close friend's father. Mr. Ahuja would travel to Fairfield, Connecticut, on
                        Saturday, November 16, for the funeral, and would attend a traditional Hindu ceremony in
                        Stratford, Connecticut, the next day. Mr. Ahuja has notified his Pretrial Services Officer,
                        Lea Harmon, and she does not object to the request.

                                                                                       Respectfully submitted,

                                                                                           oLAiu*/
                                                                                       David P. Friedman

                        cc:                Counsel of Record

                        Application GRANTED.                                                                   SO ORDERED.




                        Dated: November 14, 2019
                               New York, New York                                                              HON. KATHERINE POLK FAILLA
                                                                                                               UNITED STATES DISTRICT JUDGE
